DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
 Response to Amendment
The Amendment filed August 17, 2022 has been entered. Claims 1 – 13, 15, 17 – 20, 22 and 23 are pending in the application with claims 22 and 23 being newly added and claims 14, 16 and 21 being cancelled. The amendment to the claims have overcome the 112 rejections set forth in the last Final Action mailed May 18, 2022.
Specification
The disclosure, dated 02/01/2022, is objected to because of the following informalities. Appropriate correction is required.
In ¶33, last 2nd line: “valve seat 12b” should read --valve seat 12d--. Please note that in the rest of the specification, valve seat is referred as 12d while closing body holder is referred as 12b.
Claim Objections
Claims 1 – 10 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 16: “the throughflow portions” should read --the number of throughflow portions--.
Claim 1, lines 16 and 21; claim 5, line 2; claim 8, line 2: “the supporting surface” should read --the semi-spherical supporting surface--.
Claim 2, lines 3-4: “the throughflow portions” should read --the number of throughflow portions--.
Claims 2 – 10 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 13, 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the closing body holder having a cage-like shape and defining a valve seat circumscribing a valve opening” in lines 12-13. The limitation “the closing body holder defining a valve seat” is a new matter. The written description requirement is not met because the specification does not disclose the claimed feature. Rather, it is recited in the specification that the valve seat is formed or provided in the discharge nozzle (see ¶33 and fig. 3: valve seat is 12d and discharge nozzle is 3). For examination purposes, it is interpreted that the valve seat is present in the discharge nozzle.
Claim 11 recites the limitation “the closing body holder defining a valve seat” in line 8. This limitation is a new matter. The written description requirement is not met because the specification does not disclose the claimed feature. Rather, it is recited in the specification that the valve seat is formed or provided in the discharge nozzle (see ¶33 and fig. 3: valve seat is 12d and discharge nozzle is 3). For examination purposes, it is interpreted that the valve sear is present in the discharge nozzle.
Claim 22 recites the limitation “the cage defines a valve seat” in lines 1-2. This limitation is a new matter. The written description requirement is not met because the specification does not disclose the claimed feature. Rather, it is recited in the specification that the valve seat is formed or provided in the discharge nozzle (see ¶33 and fig. 3: valve seat is 12d and discharge nozzle is 3). For examination purposes, it is interpreted that the valve sear is present in the discharge nozzle.
Claims 2 – 10 are rejected for being dependent on claim 1.
Claims 12 and 13 are rejected for being dependent on claim 11.
Claim 23 is rejected for being dependent on claim 22.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6, 12, 13, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “wherein the joining element is a circlip at least partially disposed in an annular groove defined by a circumferential wall of the discharge nozzle” in lines 2-3. It is unclear as to how the circlip is used or present in the embodiment of the closing body holder claimed in claim 1. For instance, claim 1 recites the closing body holder (i.e. cage) with “semi-spherical supporting surface” that is shown in or belongs to an embodiment of the cage in fig. 3. The “circlip” however is used in an embodiment of the cage shown according to fig. 4 (circlip being 36).
Claim 12 recites the limitation “wherein the pump housing includes a valve seat defining a valve opening” in lines 3-4. The claim is indefinite because it is unclear as to whether (a) the claimed valve seat is same or different from the one claimed in line 8 of claim 11 or (b) the valve seat is defined in the pump housing or the closing body holder or both. For examination purposes, it is interpreted that there is only one valve seat that is defined in the pump housing which has integrally formed discharge nozzle (in view of 112a above).
Claim 22 recites the limitation “wherein the cage defines a valve seat, a semi-spherical supporting surface positioned opposite the valve seat, and throughflow portions, wherein the semi-spherical supporting surface is circumferentially discontinuous with the throughflow portions creating gaps in the supporting surface” in lines 1-4. It is unclear as to how an embodiment of the closing body holder (i.e. cage) with “circlip” shown in fig. 4 has “semi-spherical supporting surface”. The feature of “semi-spherical supporting surface” is present in an embodiment of the cage shown according to fig. 3.
Claim 13 is rejected for being dependent on claim 12.
Claim 23 is rejected for being dependent on claim 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 and 7 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2004/0013541 – herein after Sakakibara) in view of Ivey, Ray K. (US 6,685,451 – herein after Ivey).
In reference to claim 1, Sakakibara teaches an electromotive oil pump (10, in fig. 1 and ¶16) for a motor vehicle (i.e. the underlined limitation is an intended use of the electric pump, thus not given any patentable weight as per MPEP 2111.02(II)), comprising (in fig. 1): 
an electric motor (30, see ¶18);
a pump housing (11+13) including an intake nozzle (16) and a discharge nozzle (17);
a pump rotor (18+19, see ¶21) driven by the electric motor arranged in the pump housing; and
a check valve (¶25 and fig. 3) disposed in the discharge nozzle (17).
Sakakibara does not teach a valve spring-free check valve disposed in the discharge nozzle.
However, Ivey teaches a spring-free check valve to be used in conjunction with an oil pumping system (see abstract), wherein the spring-free check valve includes (see figs. 1-6):
a closing body holder (18: cage) disposed in the discharge nozzle (12) with a first joining contour (see fig. A below: contour defined by wall portion of 28 in circled region; labelled “1st”) of the holder directly interacting with a second joining contour defined by the discharge nozzle (see fig. A below: contour defined by wall portion 42 of nozzle 12 in circled region; labelled “2nd”) via a joining element (54+52) to securely retain the closing body holder in the discharge nozzle (12), 
the closing body holder having a cage-like shape (as seen in fig. 3/4) and defining a valve seat (14) [please note the interpretation stated above in 112 for the limitation “the closing body holder defining a valve seat”] circumscribing (surrounding in a circumferential direction) a valve opening (opening within 14), a semi-spherical supporting surface (36) positioned opposite the valve seat, and a number of throughflow portions (38 and/or 40), wherein the semi-spherical supporting surface (36) is circumferentially discontinuous with the through-flow portions creating gaps (one such gap shown in fig. A below) in the supporting surface (as seen in fig. 3), and
a spherical closing body (16: ball) disposed in the discharge nozzle (12) arranged movably between the valve seat (14) and the supporting surface (36), wherein the closing body is sized to nest with the semi-spherical supporting surface (as seen in fig. 1).


    PNG
    media_image1.png
    884
    723
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    841
    755
    media_image2.png
    Greyscale

Fig. A: Edited figs. 1 and 3 of Ivey to show claim interpretation.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a valve spring-free check valve as taught by Ivey instead of a check valve with spring in the discharge nozzle of Sakakibara for the purpose of providing the valve assembly that maximizes the flow capacity of the fluid of the cage, as recognized by Ivey (see col. 2, lines 62-64).
In reference to claim 2, Sakakibara, as modified, teaches the electromotive oil pump, wherein the closing body holder (18; of Ivey) includes a hollow-cylindrical wall provided with a number of wall portions (see fig. A above) extending in a longitudinal direction defined by the discharge nozzle and wherein the throughflow portions (38 and/or 40) are formed between the number of wall portions.
In reference to claim 3, Sakakibara, as modified, teaches the electromotive oil pump, wherein (in Ivey, see fig. A above) the discharge nozzle (12) defines a throughflow chamber (annulus 62) extending (in radial direction) between the second joining contour [outer circumferential edge of the asserted second joining contour (labelled “2nd”)] and the valve seat [inner circumferential wall of valve seat 14] and the closing body holder (18) is received by the throughflow chamber and an annular gap (see fig. A above: labelled “g”) is formed between a circumferential wall of the discharge nozzle (12) and the closing body holder (18).
In reference to claim 4, Sakakibara, as modified, teaches the electromotive oil pump, wherein (see fig. A above) the closing body holder (18; of Ivey) includes at least one circumferentially closed annular wall portion [labelled “wall portion(s)”] that forms the number of wall portions.
In reference to claim 5, Sakakibara, as modified, teaches the electromotive oil pump, wherein the closing body holder (18; of Ivey) includes annular bearing contour (58) that forms the supporting surface (36) and define throughflow regions (62) aligned with the throughflow portions (38 and/or 40).
In reference to claim 7, Sakakibara, as modified, teaches the electromotive oil pump, wherein an outer circumference the closing body holder (18; of Ivey) includes a latching projection (see fig. A above: shaded wall portion in 18) forming the first joining contour (labelled “1st”) and a circumferential wall (i.e. wall of 42) of the discharge nozzle (12) defines an undercut edge (see fig. A above) forming the second joining contour.
In reference to claim 8, Sakakibara, as modified, teaches the electromotive oil pump, wherein the supporting surface (36) of the closing body holder (18; of Ivey) is formed as a centering surface configured to center the spherical closing body (the asserted supporting surface in fig. A above is capable of having the claimed features).
In reference to claim 9, Sakakibara teaches the electromotive oil pump, wherein the pump housing (11+13) includes a housing part (13) that receives the pump rotor (18+19) and a pump flange (11) that forms the discharge nozzle (17).
In reference to claim 10, Sakakibara teaches the electromotive oil pump, wherein (see ¶21) the pump rotor is formed by a gear set (inner rotor 18 and outer rotor 19 forming a gear set) provided with an inner rotor (18), mounted eccentrically in the pump housing (see ¶21, last 6 lines), and an outer rotor (19), mounted centrally in the pump housing, that receives the inner rotor (18).
In reference to claim 11, Sakakibara teaches an electric oil pump (10, in fig. 1 and ¶16) for a vehicle (i.e. the underlined limitation is an intended use of the electric pump, thus not given any patentable weight as per MPEP 2111.02(II)), comprising (in fig. 1): 
a pump housing (11+13) including a discharge nozzle (17);
a pump rotor (18+19, see ¶21) disposed in the pump housing and configured to be electromotively driven (electric motor 30); and
a check valve (¶25 and fig. 3) disposed in the discharge nozzle (17).
Sakakibara does not teach a spring-less check valve disposed in the discharge nozzle.
However, Ivey teaches a spring-less check valve to be used in conjunction with an oil pumping system (see abstract), wherein the spring-less check valve is disposed in a discharge nozzle (12) and includes (see figs. 1-6 or fig. A above):
a closing body holder (18: cage) disposed in and securely fixed (using elements 52+54) to the discharge nozzle (12), the closing body holder defining a valve seat (14) [please note the interpretation stated above in 112 for the limitation “the closing body holder defining a valve seat”], a semi-spherical supporting surface (36) positioned opposite the valve seat, and throughflow portions (38 and/or 40), wherein the semi-spherical supporting surface (36) is circumferentially discontinuous with the through-flow portions creating gaps (one such gap shown in fig. A above) in the supporting surface (as seen in fig. 3), and
a closing body (16: ball) disposed in the holder (18) and movable between the valve seat (14) and the supporting surface (36).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a valve spring-less check valve as taught by Ivey instead of a check valve with spring in the discharge nozzle of Sakakibara for the purpose of providing the valve assembly that maximizes the flow capacity of the fluid of the cage, as recognized by Ivey (see col. 2, lines 62-64).
In reference to claim 12, Sakakibara, as modified, teaches the electric oil pump, wherein (in fig. 1 of Sakakibara) the pump housing (11+13) includes an intake nozzle (16) communicatively connected to the discharge nozzle (17) to communicate a medium (i.e. fluid/oil) from the intake nozzle to the discharge nozzle, (see 112b above for interpretation of the following limitation) wherein the pump housing (of Sakakibara) including a valve seat (wall of 17 in Sakakibara upon which 22a is seated acts as a valve seat for the valve of Ivey) defining a valve opening (opening within the asserted valve seat), wherein the closing body holder (18; of Ivey) includes an upper annular wall portion (portion 30 in Ivey) and a lower annular wall portion (portion 28 in Ivey) that lies along the valve seat (14 in Ivey).
In reference to claim 13, Sakakibara, as modified, teaches the electric oil pump, wherein the closing body holder (18; of Ivey) includes a number of walls (see fig. A above: labelled “number of wall portions”) extending between the upper and lower annular wall portions and spaced apart from one another to form the throughflow portions (38 and/or 40).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara in view of Ivey further in view of Downing, Todd R. (US 4,615,440 – herein after Downing) and Jones et al. (US 3,721,425 – herein after Jones).
Sakakibara, as modified, remains silent on the electric oil pump, wherein the joining element is a circlip at least partially disposed in an annular groove defined by a circumferential wall of the discharge nozzle.
However, Downing teaches a valve assembly with a ball valve (28) and cage (18), wherein the joining element is a retaining ring (31) at least partially disposed in an annular groove defined by a circumferential wall (inner circumferential wall) of the tubular structure/sleeve (i.e. structure resembling the claimed discharge nozzle; sleeve 34).
Circlip is a type of retaining ring. This type of retaining ring is known in the art and is further taught by Jones (see col. 2, lines 28-31).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a retaining ring as taught by Downing in the form of circlip as taught by Jones by providing corresponding grooves on the cage and discharge nozzle in the modified pump of Sakakibara for the purpose of preventing any axial displacement of the cage due to fluid pressure during the operation of the pump.
Claims 15, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2004/0013541 – herein after Sakakibara) in view of Donner, Verne P (US 3,559,678 – herein after Donner), Downing, Todd R. (US 4,615,440 – herein after Downing) and Jones et al. (US 3,721,425 – herein after Jones).
In reference to claim 19, Sakakibara teaches an electric oil pump (10, in fig. 1 and ¶16) for a motor vehicle (i.e. the underlined limitation is an intended use of the electric pump, thus not given any patentable weight as per MPEP 2111.02(II)), comprising (in fig. 1): 
a pump housing (11+13) defining a flow channel (see fig. B below);
a discharge nozzle (see fig. B below) extending from the housing and configured to receive oil from the flow channel, wherein the discharge nozzle includes an inner periphery provided with a first contoured edge (see fig. B below: labelled “1st”; multiple “1st” edges present);
a ball (22b) disposed between the flow channel and the discharge nozzle (left end of the flow channel and right end of the discharge nozzle for instance in view of fig. B below);
a cage (22d) disposed in the discharge nozzle and including an outer periphery provided with a second contoured edge (see fig. B below: labelled “2nd”; multiple “2nd” edges present).

    PNG
    media_image3.png
    820
    1431
    media_image3.png
    Greyscale

Fig. B: Edited figs. 1 and 3 of Sakakibara to show claim interpretation.
Sakakibara does not teach: “wherein the cage is elastically deformable transversely to a longitudinal direction of the discharge nozzle” and “a circlip sandwiched between the first and second contoured edges configured to secure the cage within the discharge nozzle”.
However,
Donner teaches a valve assembly with a ball valve (140) and cage (7+8+9+10), wherein the cage (see col. 2, lines 25-26: made of plastic material) is elastically deformable transversely to a longitudinal direction of the discharge nozzle (5) [when the ball 140 contacts surface “22” of the strut/cage/grid like wall portions of the cage, these portions (formed of plastic) deform to some extent, thus the cage is considered to deformable in claimed manner].
Downing teaches a valve assembly with a ball valve (28) and cage (18), wherein the joining element is a retaining ring (31) at least partially disposed in an annular groove defined by a circumferential wall (inner circumferential wall) of the tubular structure/sleeve (i.e. structure resembling the claimed discharge nozzle; sleeve 34).
Circlip is a type of retaining ring. This type of retaining ring is known in the art and is further taught by Jones (see col. 2, lines 28-31).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a valve assembly (150+140) as taught by Donner instead of a check valve with spring in the discharge nozzle of Sakakibara for the purpose of providing the valve that has long and leakproof life, exceptional antifriction and wearing qualities, and costs less to produce, as recognized by Donner (Col. 1, lines 4-10).
Furthermore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a retaining ring as taught by Downing in the form of circlip as taught by Jones by providing corresponding grooves on the cage of Donner and discharge nozzle of Sakakibara in the modified pump of Sakakibara for the purpose of preventing any axial displacement of the cage due to fluid pressure during the operation of the pump.
In reference to claim 15, Sakakibara, as modified, teaches the electric oil pump, wherein the first contoured edge is formed by a first annular groove (the first contoured edge in the modified pump would now be a provided groove on the outer circumferential wall of the cage of Sakakibara for the retaining ring or circlip) and the second contoured edge is formed by a second annular groove (the second contoured edge in the modified pump would now be a provided groove on the inner circumferential wall of the nozzle of Sakakibara for the retaining ring or circlip).
In reference to claim 22, Sakakibara, as modified, teaches the electric oil pump, wherein the cage (of Donner, see figs. 2-4) defines a valve seat [please note the interpretation stated above in 112 for the limitation “the closing body holder defining a valve seat”], a semi-spherical supporting surface (22 of Donner) positioned opposite the valve seat, and throughflow portions (between elements 17 in Donner), wherein the semi-spherical supporting surface is circumferentially discontinuous with the throughflow portions creating gaps in the supporting surface (as seen in fig. 4 of Donner).
In reference to claim 23, Sakakibara, as modified, teaches the electric oil pump, wherein the ball (140 of Donner) is sized to nest within semi-spherical supporting surface (22 of Donner).
Claims 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2004/0013541 – herein after Sakakibara) in view of Frasch et al. (DE 102005055360 – herein after Frasch) and Jones et al. (US 3,721,425 – herein after Jones). 
In reference to claim 19, Sakakibara teaches an electric oil pump (10, in fig. 1 and ¶16) for a motor vehicle (i.e. the underlined limitation is an intended use of the electric pump, thus not given any patentable weight as per MPEP 2111.02(II)), comprising (in fig. 1): 
a pump housing (11+13) defining a flow channel (see fig. B above);
a discharge nozzle (see fig. B above) extending from the housing and configured to receive oil from the flow channel, wherein the discharge nozzle includes an inner periphery provided with a first contoured edge (see fig. B above);
a ball (22b) disposed between the flow channel and the discharge nozzle;
a cage (22d) disposed in the discharge nozzle and including an outer periphery provided with a second contoured edge (see fig. B above).
Sakakibara does not teach a circlip sandwiched between the first and second contoured edges configured to secure the cage within the discharge nozzle.
However, Frasch teaches a valve assembly (in fig. 4) with a ball valve (43) and cage (45), wherein a snap/retaining ring (29) is sandwiched between the first (portion of groove 31 on body/cage 45) and second (portion of groove 31 on nozzle 1) contoured edges configured to secure the cage (45) within the discharge nozzle (1).
Circlip is a type of retaining ring. This type of retaining ring is known in the art and is further taught by Jones (see col. 2, lines 28-31).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide a spring-free check valve with retaining ring as taught by Frasch instead of a check valve with spring in the discharge nozzle of Sakakibara for the purpose of (a) providing an improved check valve that is capable of being used at high pressures and whose service life is long event with high switching frequencies and being constructed from a minimal number of components, as recognized by Frasch (see ¶4 of translation); and/or providing a check-valve that has reduced space requirement and reduced production costs, as recognized by Frasch (see ¶17 of translation). 
Furthermore, it would have been obvious to the person of ordinary skill in the art to substitute the retaining ring in the valve assembly of Frasch with circlip as taught by Jones in order to obtain the predictable result of securing the cage in the discharge nozzle. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Thus, Sakakibara, as modified, teaches the electric oil pump, wherein the cage is elastically deformable (to some extent) transversely to a longitudinal direction of the discharge nozzle {when the ball 43 contacts surface “s” (shown in fig. C below) of the strut/cage/grid like wall portions of the cage, these portions deform to some extent, thus the cage is considered to deformable in claimed manner}.

    PNG
    media_image4.png
    455
    694
    media_image4.png
    Greyscale

Fig. C: Edited fig. 4 of Frasch to show claim interpretation.
In reference to claim 15, Sakakibara, as modified, teaches the electric oil pump, wherein the first contoured edge is formed by a first annular groove (portion of groove 31 on body/cage 45 in fig. 4 of Frasch) and the second contoured edge is formed by a second annular groove (portion of groove 31 on the nozzle in fig. 4 of Frasch).
In reference to claim 17, Sakakibara, as modified, teaches the electric oil pump, wherein (see fig. C above) the cage (45; of Frasch) includes an upper annular wall (labelled “U”), a lower annular wall (labelled “L”), and a number of walls (labelled “W”) extending therebetween and spaced apart from one another to define throughflow portions (53, in fig. 4 of Frasch) configured to facilitate a flow of the oil through the discharge nozzle.
In reference to claim 18, Sakakibara, as modified, teaches the electric oil pump, wherein the inner periphery of the discharge nozzle is provided with an undercut edge (see fig. C above: labelled “u.e.”) and at least one of the walls of the number of walls (labelled “W”) includes a stepped portion (see fig. C above: labelled “s.p.”) that engages the undercut edge, wherein at least one of the walls of the number of walls (“W”) is hollow (holes 53 being present in walls “W”).
In reference to claim 20, Sakakibara, as modified, teaches the electric oil pump, wherein portions of a wall of the number of walls (“W”) are spaced apart from a portion of the inner periphery of the discharge nozzle to form an annular gap (labelled “g” in fig. C above).
Response to Arguments
The arguments filed August 17, 2022 with respect to the independent claims have been fully considered but they are not found to be persuasive.
Argument 1 with respect to claims reciting “a semi-spherical supporting surface”: These arguments are moot. The amendment to independent claims 1 and 11 changed the scope of the claim. As a result, new ground(s) of rejection is made in view of newly found prior arts of Sakakibara and Ivey.
Argument 2 with respect to “wherein the cage is elastically deformable transversely to a longitudinal direction of the discharge nozzle” in claim 19:
“This is not disclosed in Frasch nor Sakakibara. Referring to the Examiner’s annotated Figure F, reproduced below, Frasch discloses a tapered entrance of the hole 3 that is designed to force the snap ring 29 within the groove (unlabeled) of the stroke stop 45 during insertion of the stroke stop. This compression of the snap ring 29 allows the stroke stop 45 to be installed into the hole 3. Once the groove 31 is reached, snap ring 29 automatically expands to secure the stroke stop 45 in the hole 3. There is no indication in Frasch that the stroke stop 45 is in any way compressed during assembly. Therefore, claim 19 is patentable.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stroke stop 45 is in any way compressed during assembly) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, as stated above, when the ball 43 contacts surface “s” (shown in fig. C above) of the strut/cage/grid like wall portions of the cage, these portions deform to some extent, thus the cage is considered to deformable in claimed manner.
Thus, this argument is not found to be persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/           Examiner, Art Unit 3746